Exhibit 10.2

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

AGREEMENT, dated as of the 29th day of October, 2008 (this “Agreement”), by and
between tw telecom holdings inc., a Delaware corporation (the “Company”), and
John Blount (the “Executive”).

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined in Section 1(d)). The Board believes it is imperative to diminish the
inevitable distraction of the Executive by virtue of the personal uncertainties
and risks created by a pending or threatened Change of Control and to encourage
the Executive’s full attention and dedication to the Company in the event of any
threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that provide the Executive with compensation and benefits arrangements that
are competitive with those of other corporations. Therefore, in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

Section 1. Certain Definitions. (a) “Effective Date” means the first date during
the Change of Control Period (as defined in Section 1(b)) on which a Change of
Control occurs. Notwithstanding anything in this Agreement to the contrary, if
the Executive’s employment with the Company is terminated during the period
commencing on the date of public announcement of a transaction or event
involving the Company which, if consummated, would constitute a Change of
Control, and ending on the date on which such Change of Control occurs (provided
that such Change of Control occurs within 12 months of the date of such public
announcement), and if it is reasonably demonstrated by the Executive that such
termination of employment was at the specific request of a third party that has
taken steps reasonably calculated to effect such Change of Control (such a
termination of employment, an “Anticipatory Termination”) and if such Change of
Control is consummated, then “Effective Date” means the date immediately prior
to the date of such termination of employment.

(b) “Change of Control Period” means the period commencing on the date hereof
and ending on the three year anniversary of the date hereof; provided, however,
that, commencing on the date three years after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof,
the “Renewal Date”), unless previously terminated, the Change of Control Period
shall be automatically extended so as to terminate one year from such Renewal
Date, unless, at least sixty (60) days prior to the Renewal Date, the Company
shall give notice to the Executive that the Change of Control Period shall not
be so extended.

(c) “Affiliated Company” means any company controlled by, controlling or under
common control with the Company.



--------------------------------------------------------------------------------

(d) “Change of Control” means:

(1) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 25% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1(d), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company or (iv) any acquisition pursuant to a transaction that
complies with Sections 1(d)(3)(A), 1(d)(3)(B) and 1(d)(3)(C);

(2) Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(3) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination:

(A) all or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be,

 

2



--------------------------------------------------------------------------------

(B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and

(C) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

(4) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Section 2. Employment Period. The Company hereby agrees to continue the
Executive in its employ, subject to the terms and conditions of this Agreement,
for the period commencing on the Effective Date and ending on the first
anniversary of the Effective Date (the “Employment Period”). The Employment
Period shall terminate upon the Executive’s termination of employment for any
reason.

Section 3. Terms of Employment. (a) Position and Duties. (1) During the
Employment Period, (A) the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with the most significant of
those held, exercised and assigned at any time during the 120-day period
immediately preceding the Effective Date and (B) the Executive’s services shall
be performed at the office where the Executive was employed immediately
preceding the Effective Date or at any other location less than 35 miles from
such office.

(2) During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 

3



--------------------------------------------------------------------------------

(b) Compensation. (1) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (the “Annual Base Salary”) at an annual rate
at least equal to 12 times the highest monthly base salary paid or payable,
including any base salary that has been earned but deferred, to the Executive by
the Company and the Affiliated Companies in respect of the 12-month period
immediately preceding the month in which the Effective Date occurs. The Annual
Base Salary shall be paid at such intervals as the Company pays executive
salaries generally. During the Employment Period, the Annual Base Salary shall
be reviewed at least annually, beginning no more than twelve (12) months after
the last salary increase awarded to the Executive prior to the Effective Date.
Any increase in the Annual Base Salary shall not serve to limit or reduce any
other obligation to the Executive under this Agreement. The Annual Base Salary
shall not be reduced after any such increase and the term “Annual Base Salary”
shall refer to the Annual Base Salary as so increased.

(2) Annual Bonus. In addition to the Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the Executive’s target
bonus opportunity under the Company’s Annual Incentive Plan, or any comparable
bonus under any predecessor or successor plan (the “Annual Incentive Plan”) for
the fiscal year in which the Effective Date occurs (or if, prior to the
Effective Date, the target bonus opportunity for such year has not been
established, the target bonus opportunity for the fiscal year ending immediately
prior to the Effective Date), and in each case taking into account any increases
in Annual Base Salary to the extent relevant (the “Target Bonus”). For each
fiscal year ending during the Employment Period, (a) any performance goals or
other criteria used to determine the actual Annual Bonus earned shall be
substantially as favorable to the Executive as the performance goals or other
criteria established with respect to the Executive’s Annual Bonus opportunity
for the year in which the Effective Date occurs (or if, prior to the Effective
Date, the performance goals or criteria for such year have not been established,
the performance goals or criteria applicable for the fiscal year ending
immediately prior to the Effective Date) and (b) to the extent permitted under
the Annual Incentive Plans, the exercise of negative discretion under the Annual
Incentive Plan shall be no greater than the exercise of such discretion for the
year immediately preceding the year in which the Effective Date occurs. Each
such Annual Bonus shall be paid no later than two and a half months after the
end of the fiscal year for which the Annual Bonus is awarded, unless the
Executive shall elect to defer the receipt of such Annual Bonus pursuant to an
arrangement that meets the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

(3) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all cash incentive, equity
incentive, savings and retirement plans, practices, policies, and programs
applicable generally to other peer executives of the Company and the Affiliated
Companies, but in no event shall such plans, practices, policies and programs
provide the Executive with incentive opportunities (measured with respect to
both regular and special incentive opportunities, to the extent, if any, that
such distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and the Affiliated Companies for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-day period immediately preceding the Effective

 

4



--------------------------------------------------------------------------------

Date or, if more favorable to the Executive, those provided generally at any
time after the Effective Date to other peer executives of the Company and the
Affiliated Companies.

(4) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and the Affiliated Companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits that are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

(5) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and the Affiliated Companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

(6) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, in accordance with the most favorable
plans, practices, programs and policies of the Company and the Affiliated
Companies in effect for the Executive at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect generally at any time thereafter with respect to other peer
executives of the Company and the Affiliated Companies.

(7) Office and Support Staff. During the Employment Period, the Executive shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to personal secretarial and other assistance, at least equal
to the most favorable of the foregoing provided to the Executive by the Company
and the Affiliated Companies at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as provided
generally at any time thereafter with respect to other peer executives of the
Company and the Affiliated Companies.

(8) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and the Affiliated Companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

 

5



--------------------------------------------------------------------------------

Section 4. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically if the Executive dies during the
Employment Period. If the Company determines in good faith that the Disability
(as defined herein) of the Executive has occurred during the Employment Period
(pursuant to the definition of “Disability”), it may give to the Executive
written notice in accordance with Section 12(b) of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the
thirty (30) days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. “Disability” means the absence
of the Executive from the Executive’s duties with the Company on a full-time
basis for 180 consecutive business days as a result of incapacity due to mental
or physical illness that is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. “Cause” means:

(1) being convicted of, or pleading guilty or nolo contendere to, a charge of
commission of a felony or a misdemeanor involving moral turpitude;

(2) engaging in any theft, misappropriation, embezzlement or financial fraud
relating to the Company, or reckless or willful destruction of the Company’s
property, in any case that is materially and demonstrably injurious to the
Company’s business, financial condition or reputation;

(3) the willful and continued failure of the Executive to perform substantially
the Executive’s duties (as contemplated by Section 3(a)(1)(A)) with the Company
or any Affiliated Company (other than any such failure resulting from incapacity
due to physical or mental illness or following the Executive’s delivery of a
Notice of Termination for Good Reason), after a written demand for substantial
performance is delivered to the Executive by the Board or the Chief Executive
Officer of the Company that specifically identifies the manner in which the
Board or the Chief Executive Officer of the Company believes that the Executive
has not substantially performed the Executive’s duties;

(4) the willful or reckless engaging by the Executive in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company’s
business, financial condition or reputation;

(5) any willful or reckless material breach of a statutory or common law duty of
loyalty to the Company that is materially and demonstrably injurious to the
Company’s business, financial condition or reputation;

(6) any material breach of the Executive’s obligations under this Agreement,
including Section 9 and Section 10; or

(7) any material and willful breach of the provisions of the Company’s Code of
Conduct covering the following matters (provided that the provision breached is
no

 

6



--------------------------------------------------------------------------------

more restrictive than the comparable provision of the Company’s Code of Conduct
as in effect at any time during the 120-day period immediately preceding the
Effective Date): Drug-Free Workplace; Bribery and Fraud; False or Artificial
Entries in Books and Records; or Insider Trading (other than failing to observe
administrative requirements and blackout periods if no actual insider trading or
tipping occurred), in each case, if such breach is materially and demonstrably
injurious to the Company’s business, financial condition or reputation.

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority (A) given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”),
(B) upon the instructions of the Chief Executive Officer of the Company or
(C) based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company. With respect to the conduct described in
Sections 4(b)(2) through 4(b)(7), the Company shall provide the Executive with
written notice setting forth the details of any claimed breach and the Executive
shall have a reasonable period of time (not less than thirty (30) days) to cure
such claimed breach if the breach is curable. The cessation of employment of the
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Applicable Board (excluding the Executive, if the Executive is a member of the
Applicable Board) at a meeting of the Applicable Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel for the Executive, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
board, the Executive is guilty of the conduct described in Section 4(b)(2)
through 4(b)(7), and specifying the particulars thereof in detail.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason or by the Executive voluntarily without Good Reason. “Good
Reason” means:

(1) the assignment to the Executive of any duties substantively inconsistent
(and excluding the assignment of insubstantial and isolated additional duties
that are not substantively inconsistent) with the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section 3(a), or any other
diminution in such position, authority, duties or responsibilities (whether or
not occurring solely as a result of the Company’s ceasing to be a publicly
traded entity), excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

(2) any failure by the Company to comply with any of the provisions of
Section 3(b), other than an isolated, insubstantial and inadvertent failure not
occurring in

 

7



--------------------------------------------------------------------------------

bad faith and that is remedied by the Company promptly after receipt of notice
thereof given by the Executive;

(3) the Company’s requiring the Executive (i) to be based at any office or
location other than as provided in Section 3(a)(1)(B), (ii) to be based at a
location other than the principal executive offices of the Company if the
Executive was employed at such location immediately preceding the Effective
Date, or (iii) to travel on Company business to a substantially greater extent
than required immediately prior to the Effective Date;

(4) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

(5) any failure by the Company to comply with and satisfy Section 11(c).

For purposes of this Section 4(c), the determination of Good Reason shall be
made by the Executive in good faith, and shall be described in reasonable detail
in a written notice provided to the Company not later than thirty (30) days
after the occurrence of the events deemed to constitute Good Reason. Anything in
this Agreement to the contrary notwithstanding, a termination by the Executive
for any reason pursuant to a Notice of Termination given during the 30-day
period immediately following the first anniversary of the Effective Date shall
be deemed to be a termination for Good Reason for all purposes of this
Agreement. The Executive’s mental or physical incapacity following the
occurrence of an event described above in clauses (1) through (5) shall not
affect the Executive’s ability to terminate employment for Good Reason.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b). “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (3) if the Date of Termination (as defined herein) is other than
the date of receipt of such notice, specifies the Date of Termination (which
Date of Termination shall be not more than thirty (30) days after the giving of
such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s respective rights hereunder.

(e) Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified in the Notice of Termination, as the case may be, (2) if the
Executive’s employment is terminated by the Company other than for Cause, death
or Disability, the date on which the Company notifies the Executive of such
termination, (3) if the Executive resigns without Good Reason, the date on which
the Executive notifies the Company of such termination, and (4) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or

 

8



--------------------------------------------------------------------------------

the Disability Effective Date, as the case may be. The Company and the Executive
shall take all steps necessary (including with regard to any post-termination
services by the Executive) to ensure that any termination described in this
Section 4 constitutes a “separation from service” within the meaning of
Section 409A of the Code, and notwithstanding the foregoing, the date on which
such separation from service takes place shall be the “Date of Termination”.

Section 5. Obligations of the Company upon Termination. (a) Good Reason; Other
Than for Cause, Death or Disability. If, during the Employment Period, the
Company terminates the Executive’s employment other than for Cause or Disability
or the Executive terminates employment for Good Reason:

(1) the Company shall pay to the Executive, in a lump sum in cash within thirty
(30) days after the Date of Termination, the aggregate of the following amounts:

(A) the sum of (i) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (ii) any accrued vacation pay to
the extent not theretofore paid, (iii) the Executive’s Annual Bonus for the
fiscal year immediately preceding the fiscal year in which the Date of
Termination occurs (other than any portion of such Annual Bonus that was
previously deferred) to the extent not previously paid as of the Date of
Termination, and (iv) the Executive’s business expenses that have not been
reimbursed by the Company as of the Date of Termination that were incurred by
the Executive prior to the Date of Termination in accordance with the applicable
Company policy (the sum of the amounts described in subclauses (i), (ii),
(iii) and (iv), the “Accrued Obligations”);

(B) the product of (i) the Target Bonus and (ii) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination and the denominator of which is 365 (the “Pro Rata Bonus”);

(C) the amount equal to the product of (i) 2.5 and (ii) the sum of (x) the
Executive’s Annual Base Salary and (y) the Target Bonus; and

(D) an amount equal to eighteen (18) months of premiums based on the premium
rate charged by the Company as in effect on the Date of Termination for the
health care continuation coverage mandated by the Consolidated Omnibus Budget
Reconciliation Act for the type of coverage for which the Executive is enrolled
as of immediately prior to the Date of Termination;

(2) the Company shall, at its sole expense as incurred, provide the Executive
with (i) outplacement services the scope and provider of which shall be selected
by the Executive in the Executive’s sole discretion, provided that the cost of
such outplacement shall not exceed $25,000; and provided, further, that such
outplacement benefits shall end not later than the one year anniversary
following the Date of Termination, and (ii) automatic referral or automatic
forwarding of incoming Company e-mails to the Executive for one year following
the Date of Termination; and

 

9



--------------------------------------------------------------------------------

(3) to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any Other Benefits (as defined in Section 6) in
accordance with the terms of the underlying plans or agreements.

Notwithstanding the foregoing provisions of this Section 5(a)(1) and except as
otherwise provided in Section 12(g) with respect to an Anticipatory Termination,
in the event that the Executive is a “specified employee” (within the meaning of
Section 409A of the Code and with such classification to be determined in
accordance with the methodology established by the applicable employer) (a
“Specified Employee”), amounts (other than the Accrued Obligations) that would
otherwise be payable under Section 5(a)(1) during the six-month period
immediately following the Date of Termination shall instead be paid, with
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”), on the first business day after
the date that is six (6) months following the Executive’s “separation from
service” within the meaning of Section 409A of the Code (the “409A Payment
Date”).

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company shall provide the
Executive’s estate or beneficiaries with (1) the Accrued Obligations, (2) the
Pro Rata Bonus, (3) the timely payment or delivery of the Other Benefits, and
(4) an amount equal to the Executive’s Annual Base Salary that would have
otherwise been payable if the Executive had remained employed during the period
commencing on the Date of Termination and ending on the date thirty (30) days
following the Date of Termination (the “Supplemental Salary Payment”), and the
Company shall have no other severance obligations under this Agreement. The
Accrued Obligations, the Pro Rata Bonus and the Supplemental Salary Payment
shall be paid to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within thirty (30) days of the Date of Termination. With respect to
the provision of the Other Benefits, the term “Other Benefits” as utilized in
this Section 5(b) shall include, without limitation, and the Executive’s estate
and/or beneficiaries shall be entitled to receive, benefits at least equal to
the most favorable benefits provided by the Company and the Affiliated Companies
to the estates and beneficiaries of peer executives of the Company and the
Affiliated Companies under such plans, programs, practices and policies relating
to death benefits, if any, as in effect with respect to other peer executives
and their beneficiaries at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive’s estate
and/or the Executive’s beneficiaries, as in effect on the date of the
Executive’s death with respect to other peer executives of the Company and the
Affiliated Companies and their beneficiaries.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall provide
the Executive with (1) the Accrued Obligations, (2) a lump sum cash payment
equal to (A) 75% of the amount equal to (i) the sum of the Executive’s Annual
Base Salary and Target Bonus, multiplied by (ii) 1.5, less (B) the amount of any
disability benefits paid to the Executive under any disability plan, policy or
program covering the Executive (the “Disability Lump Sum”), and (3) the timely
payment or delivery of the Other Benefits in accordance with the terms of the
underlying plans or agreements, and shall have no other severance obligations
under this Agreement. The Accrued Obligations and the Disability Lump Sum shall
be paid to the Executive in a lump sum in cash within thirty (30) days of the
Date of Termination, provided, that in the event that the Executive is a
Specified Employee, the Disability Lump Sum shall instead be paid, with
Interest,

 

10



--------------------------------------------------------------------------------

to the Executive on the 409A Payment Date. With respect to the provision of the
Other Benefits, the term “Other Benefits” as utilized in this Section 5(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and the Affiliated Companies to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other peer executives of the Company
and the Affiliated Companies and their families.

(d) Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period, the Company shall provide the
Executive with the Accrued Obligations and the timely payment or delivery of the
Other Benefits, and shall have no other severance obligations under this
Agreement. If the Executive voluntarily terminates employment during the
Employment Period, excluding a termination for Good Reason, the Company shall
provide the Executive with (1) the Accrued Obligations, (2) the Pro Rata Bonus
and (3) the timely payment or delivery of the Other Benefits, and shall have no
other severance obligations under this Agreement. The Accrued Obligations and,
if applicable, the Pro Rata Bonus shall be paid to the Executive in a lump sum
in cash within thirty (30) days of the Date of Termination, provided, that in
the event the Executive is a Specified Employee, the Pro Rata Bonus shall
instead be paid, with Interest, to the Executive on the 409A Payment Date.

Section 6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or the Affiliated Companies and for
which the Executive may qualify, nor, subject to Section 12(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
other contract or agreement with the Company or the Affiliated Companies.
Amounts that are vested benefits or that the Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any other contract or
agreement with the Company or the Affiliated Companies (including, for the
avoidance of doubt, the Executive’s rights to benefits and payments under any
stock options, restricted stock, restricted stock units or other incentive
awards or plans) at or subsequent to the Date of Termination (“Other Benefits”)
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement, except as explicitly modified by this Agreement. Without
limiting the generality of the foregoing, the Executive’s resignation under this
Agreement with or without Good Reason, shall in no way affect the Executive’s
ability to terminate employment by reason of the Executive’s “retirement” under
any compensation and benefits plans, programs or arrangements of the Affiliated
Companies, including without limitation any retirement or pension plans or
arrangements or to be eligible to receive benefits under any compensation or
benefit plans, programs or arrangements of the Affiliated Companies, including
without limitation any retirement or pension plan or arrangement of the
Affiliated Companies or substitute plans adopted by the Company or its
successors, and any termination which otherwise qualifies as Good Reason shall
be treated as such even if it is also a “retirement” for purposes of any such
plan. Notwithstanding the foregoing, if the Executive receives payments and
benefits pursuant to Section 5(a) of this Agreement, the Executive shall not be
entitled to any severance pay or benefits under any severance plan, program or
policy of the Company and the Affiliated Companies, unless otherwise
specifically provided therein in a specific reference to this Agreement.

 

11



--------------------------------------------------------------------------------

Section 7. Full Settlement. The payments and benefits provided for in this
Agreement upon termination of the Executive’s employment are in full settlement
of any and all claims by the Executive known as of the date hereof with respect
to the circumstances of such termination of the Executive’s employment. The
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense, or other claim, right or action that
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced whether or
not the Executive obtains other employment. The Company agrees to pay as
incurred (within ten (10) days following the Company’s receipt of an invoice
from the Executive), all legal fees and expenses that the Executive may
reasonably incur as a result of any contest by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement) (each a “Contest”), plus, in each case, Interest; provided, that, in
the case of a Contest initiated by the Executive, the Executive shall have
commenced any legal action (whether or not including litigation) within eighteen
(18) months of the Date of Termination; and provided, further, that in the event
the resolution of any such Contest includes a finding denying, in total, the
Executive’s claims in such Contest, the Executive shall be required to reimburse
the Company, over a period of twelve (12) months from the date of such
resolution, for all sums advanced to the Executive pursuant to this Section 7.
In order to comply with Section 409A of the Code, (i) in no event shall the
payments by the Company under this Section 7 be made later than the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred, provided that the Executive shall have submitted an invoice for
such fees and expenses at least ten (10) business days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (ii) the amount of any legal fees and expenses that the Company
is obligated to pay in any given calendar year shall not affect the legal fees
and expenses that the Company is obligated to pay in any other calendar year;
and (iii) the Executive’s right to have the Company pay such legal fees and
expenses may not be liquidated or exchanged for any other benefit.

Section 8. Certain Reductions in Payments.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that Ernst & Young LLP or such other nationally recognized accounting firm as
shall be selected by the Executive and the Company (as it exists prior to the
Effective Date) (the “Accounting Firm”) shall determine that receipt of all
payments, benefits or distributions by the Company or its affiliates in the
nature of compensation to or for the Executive’s benefit, whether paid or
payable pursuant to this Agreement or otherwise (a “Payment”) would (after
taking into account any value attributable to the non-competition covenant in
Section 10(a)), subject the Executive to the excise tax under Section 4999 of
the Code, the Accounting Firm shall determine whether to reduce any of the
Payments paid or payable pursuant to this Agreement that are taxable in the

 

12



--------------------------------------------------------------------------------

year in which the change in ownership or control occurs (the “Agreement
Payments”) to the Reduced Amount (as defined below). The Agreement Payments
shall be reduced to the Reduced Amount only if the Accounting Firm determines
that the Executive would have a greater Net After-Tax Receipt (as defined below)
of aggregate Payments if the Executive’s Agreement Payments were reduced to the
Reduced Amount. If such a determination is not made by the Accounting Firm, the
Executive shall receive all Agreement Payments to which the Executive is
entitled under this Agreement. Notwithstanding anything to the contrary, in no
event shall the value (if any) attributable to the non-competition covenant in
Section 10(a) be taken into account for purposes of the Accounting Firm’s
determination, if it would reduce the Agreement Payments to be paid to the
Executive, it being understood that any such valuation is intended solely to
reduce the amounts that are considered “parachute payments” and therefore any
excise tax under Section 4999 of the Code. Any valuation of the non-competition
covenant in Section 10(a) shall be determined by the Accounting Firm (or, if the
Accounting Firm is not able to make such determination, an independent
third-party valuation specialist, selected by the Executive), and the Company
shall cooperate in good faith in connection with any such valuation process.

(b) If the Accounting Firm determines that aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm (or, with respect to the valuation of
the non-competition covenant in Section 10(a), to the extent applicable, the
independent third-party valuation specialist) under this Section 8 shall be
binding upon the Company and the Executive and shall be made within sixty
(60) days of a termination of the Executive’s employment. For purposes of
reducing the Agreement Payments to the Reduced Amount, only amounts payable
under this Agreement (and no other Payments) shall be reduced. The reduction of
the Agreement Payments to the Reduced Amount, if applicable, shall be made by
reducing the Agreement Payments under the following sections in the following
order: (i) Section 5(a)(1)(C), (ii) Section 5(a)(1)(B), and
(iii) Section 5(a)(1)(D). As promptly as practicable following determination,
the Company shall pay to or distribute for the Executive’s benefit such
Agreement Payments as are then due to the Executive under this Agreement and
shall promptly pay to or distribute for the Executive’s benefit in the future
such Agreement Payments as become due to the Executive under this Agreement. All
fees and expenses of the Accounting Firm and the independent third-party
valuation specialist (if any) shall be borne solely by the Company.

(c) As a result of the uncertainty in the application of Sections 280G and 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of the Executive pursuant to this Agreement which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of the Executive pursuant to this Agreement could have been so paid
or distributed (“Underpayment”), in each case, consistent with the calculation
of the Reduced Amount hereunder. In the event that the Accounting Firm, based
upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or the Executive which the Accounting Firm believes has a
high probability of success determines that an Overpayment has been made, the
Executive shall pay any such Overpayment to the Company together with Interest;
provided, however, that no amount shall be payable by the Executive to the
Company if and to the extent such payment would not either reduce the amount on
which the Executive is

 

13



--------------------------------------------------------------------------------

subject to tax under Sections 1 and 4999 of the Code or generate a refund of
such taxes. In the event that the Accounting Firm, based upon controlling
precedent or substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be promptly paid by the Company to or for
the benefit of the Executive together with Interest.

(d) For purposes hereof, the following terms have the meanings set forth below:

(1) “Reduced Amount” shall mean the greatest amount of Agreement Payments that
can be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code if the Accounting Firm determines to reduce Agreement
Payments pursuant to Section 8(a).

(2) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Executive
certifies, in the Executive’s sole discretion, as likely to apply to him or her
in the relevant tax year(s).

Section 9. Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or the Affiliated Companies, and their
respective businesses, which information, knowledge or data shall have been
obtained by the Executive during the Executive’s employment by the Company or
the Affiliated Companies and which information, knowledge or data shall not be
or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those persons designated
by the Company. In no event shall an asserted violation of the provisions of
this Section 9 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

Section 10. Restrictive Covenants. (a) Non-competition. In consideration for the
payments and benefits under this Agreement, during the period commencing on the
Effective Date ending on the six-month anniversary of the Date of Termination,
the Executive shall not directly or indirectly through another be or become an
officer, director, partner or employee of or consultant to or act in any
managerial capacity with or own any equity interest in any Competitive Business
Entity (as defined below); provided, however, that ownership of less than one
percent (1%) of the outstanding equity securities of any entity listed on any
national securities exchange or traded on the National Association of Securities
Dealers Automated Quotation System shall not be prohibited hereby. A
“Competitive Business Entity” is any Incumbent Local Exchange Carrier (as
defined in the Telecommunications Act of 1996), emerging telecommunications
provider or cable television or communication company that

 

14



--------------------------------------------------------------------------------

competes with the Company in the provision of voice, data, Internet or other
services to customers in any state of the United States in which, as of the Date
of Termination, the Company or its controlled affiliates engages or has publicly
announced definitive plans to engage, in the ownership, operation or management
of such a business.

(b) Non-solicitation. In consideration for the payments and benefits under this
Agreement, during the period commencing on the Effective Date and ending on the
first anniversary of the Date of Termination, the Executive shall not directly
or indirectly, (1) induce or attempt to induce any employee of the Company to
leave the employ of the Company or in any way interfere with the relationship
between the Company, on the one hand, and any employee thereof, on the other
hand, (2) hire any person who was an employee of the Company until six
(6) months after such individual’s employment relationship with the Company has
been terminated or (3) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company to cease doing business with
the Company, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation, on the one hand, and the
Company, on the other hand; provided, that, solicitations incidental to general
advertising or other general solicitations in the ordinary course not
specifically targeted at such persons and employment of any person not otherwise
solicited in violation hereof shall not be considered a violation of this
Section 10(b).

(c) Acknowledgement; Reasonableness. The Executive understands that the
foregoing restrictions may limit his or her ability to earn a livelihood in a
business similar to the business of the Company, but the Executive nevertheless
believes that he or she has received and will receive sufficient consideration
and other benefits as an employee of the Company and as otherwise provided
hereunder to clearly justify such restrictions which, in any event (given his or
her education, skills and ability), the Executive does not believe would prevent
him or her from otherwise earning a living. The Executive has carefully
considered the nature and extent of the restrictions place upon him or her by
this Section 10, and hereby acknowledges and agrees that the same are reasonable
in time and territory and do not confer a benefit upon the Company
disproportionate to the detriment of the Executive. Following the Effective
Date, the covenants set forth in this Section 10 shall be the exclusive
contractual covenants applicable to the Executive with respect to the subject
matter therein and shall supersede and replace any and all similar covenants
contained in any other agreement between the Company and the Executive or plan
in which the Executive participates.

(d) Enforcement. Because the Executive’s services are unique and because the
Executive has access to confidential information, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this Section 10.
Therefore, in the event of a breach or threatened breach of this Section 10, the
Company or its respective successors or assigns may, in addition to other rights
and remedies existing in their favor at law or in equity, apply to any court of
competent jurisdiction for specific performance and/or injunction relief in
order to enforce, or prevent any violations of, the provision hereof (without
posting a bond or other security) or require the Executive to account for and
pay over to the Company all compensation, profits, moneys, accruals or other
benefits derived from or received as a result of any transactions constituting a
breach of the covenants contained herein, if and when final judgment of a court
of competent jurisdiction is so entered against the Executive.

 

15



--------------------------------------------------------------------------------

(e) Interpretation. For purposes of this Section 10, references to “the Company”
shall mean the Company as hereinbefore defined and any of its controlled
affiliates.

Section 11. Successors. (a) This Agreement is personal to the Executive, and,
without the prior written consent of the Company, shall not be assignable by the
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 11(c), without the
prior written consent of the Executive this Agreement shall not be assignable by
the Company.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.

Section 12. Miscellaneous. (a) This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified other than by a written agreement executed by the parties
hereto or their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

if to the Executive:

At the most recent address on file at the Company.

if to the Company:

tw telecom holdings inc.

10475 Park Meadows Drive

Littleton, Colorado 80124

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

16



--------------------------------------------------------------------------------

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
United States federal, state or local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Sections 4(c)(1) through 4(c)(5), shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a), prior to the Effective Date, the Executive’s employment
may be terminated by either the Executive or the Company, in which case the
Executive shall have no further rights under this Agreement. From and after the
Effective Date, except as specifically provided herein, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof, including, without limitation, the Employment Agreement, [dated
of even date herewith,] between the Company and the Executive.

(g) Notwithstanding any provision in this Agreement to the contrary, in the
event of an Anticipatory Termination, any payments that are deferred
compensation within the meaning of Section 409A of the Code that the Company
shall be required to pay pursuant to Section 5(a)(1) of this Agreement shall be
paid as follows: (i) if such Change of Control is a “change in control event”
within the meaning of Section 409A of the Code, (A) except as provided in clause
(i)(B), on the date of such Change of Control, or (B) if the Executive is a
Specified Employee and the 409A Payment Date is later than the Change of
Control, on the 409A Payment Date, and (ii) if such Change of Control is not a
“change in control event” within the meaning of Section 409A of the Code,
(A) except as provided in clause (ii)(B), on the first business day following
the 18-month anniversary of the date of such Anticipatory Termination (the
“Payment Date”), or (B) if the Executive is a Specified Employee and the 409A
Payment Date is later than the Payment Date, on the 409A Payment Date. Interest
with respect to the period, if any, from the date of the Change of Control until
the actual date of payment shall be paid on any delayed cash amounts.

(h) Within the time period permitted by the applicable Treasury Regulations, the
Company may, in consultation with the Executive, modify the Agreement, in the
least restrictive manner necessary and without any diminution in the value of
the payments to the Executive, in order to cause the provisions of the Agreement
to comply with the requirements of Section 409A of the Code, so as to avoid the
imposition of taxes and penalties on the Executive pursuant to Section 409A of
the Code.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

JOHN BLOUNT /s/ John Blount

 

tw telecom holdings inc. By:   /s/ Larissa L. Herda   Name: Larissa L. Herda  
Title: Chairman, CEO & President

 

18